Exhibit 10.38
 
[img003.jpg]
 
February 27, 2013
 


Mr. Earl W. McNiel
1606 Cambridge Oaks Circle
Houston, TX  77094


Re: Offer of Employment as Senior Vice President and Chief Financial Officer


Dear Mr. McNiel:
 
It is our pleasure to extend to you on behalf of CAMAC Energy Inc. (the
“Company”), an offer of employment as the Company’s Senior Vice President and
Chief Financial Officer commencing as of  February 27, 2013, in accordance with
the terms and conditions contained in this letter agreement (the “Agreement”),
the adequacy and sufficiency of which are hereby acknowledged:
 


1. DUTIES. The Company requires that you be available to perform the duties of
Senior Vice President and Chief Financial Officer customarily related to these
functions as may be determined and assigned by your supervisor and the Board of
Directors of the Company (the “Board”) and as may be required by the Company’s
constituent instruments, including its certificate or articles of incorporation,
bylaws and its corporate governance, each as amended or modified from time to
time, and by applicable law, including the Delaware General Corporation
Law.  Subject to the terms of this Agreement, the Company shall have the right,
to the extent the Company from time to time reasonably deems necessary or
appropriate, to change your position or reporting relationship, and to expand or
reduce your duties and responsibilities. You will report initially to the Chief
Executive Officer and you agree to devote as much time as is necessary to
discharge and perform completely the duties described in this Section 1, and
perform such other duties as your supervisor and the Board may from time to time
assign to you.  The initial location of your employment shall be the Company’s
office in Houston, Texas.  However, the Company may, at the discretion of the
Board, transfer your location of employment to the location of any stock
exchange upon which the Company’s common stock may become listed.
 
2. TERM. The term of this Agreement shall commence on February 27, 2013, and
shall continue until your employment is terminated by the Company or by you.
 
3. COMPENSATION. For all services to be rendered by you to the Company in any
capacity hereunder, the Company agrees to pay you the following compensation:
 
a.  
During the term of your employment with the Company you will receive a base
salary of US$290,000.00 per annum (the “Base Salary”), paid in arrears and in
equal installments in accordance with the customary payroll practices of the
Company.

 
b.  
The Board has approved for you to receive an option to purchase 800,000 shares
of the Company’s common stock (the “Option”) under the Company’s 2009 Equity
Incentive Plan (the “Plan”).  The Option will be evidenced by an Option
Agreement as contemplated by the Plan, which will govern the Option,
notwithstanding any other provision in this Agreement.  The exercise price of
the Option will be the closing price of the Company’s common stock on your date
of hire.  The Option will vest in 1/3 annual installments on the anniversary
date of your date of hire subject to your continued service with the Company on
such anniversary date, with the first 266,667 shares vesting on the first year
anniversary of your date of hire and the final 266,667 shares vesting on the
third anniversary of your date of hire.

 
1330 Post Oak Boulevard, Suite 2575, Houston, Texas 77056; Telephone (713)
797-2990
 
1

--------------------------------------------------------------------------------

 
Mr. Earl W. McNiel
Page 2 of 8
 
c.  
The Board has approved for you to receive 175,000 restricted shares of the
Company’s common stock (the “Stock”) under the Plan.  The Stock will be issued
pursuant to a Restricted Stock Award Agreement as contemplated by the Plan,
which will govern the Stock and your rights to the Stock, notwithstanding any
other provision in this Agreement.  The Stock shall be restricted and subject to
forfeiture to the Company if your rights to the restricted Stock do not vest
under the award agreement.  Your rights to the Stock will vest with respect to
50% of the Stock on the one year anniversary of your date of hire, and will vest
with respect to the balance on the two year anniversary of your date of hire,
subject in both cases to your continued service with the Company on such
anniversary date.

 
d.  
You will be reviewed by your supervisor and the Board, not less than annually,
and in connection with such review, will be eligible for a discretionary cash
performance bonus each year targeted at between 0% to 100% of your then-current
annual base salary, based on defined targets determined by your supervisor and
the Board.  You shall also be considered for additional grants of restricted
stock and options in the Board’s sole discretion.  You acknowledge that the
Company is not obligated to award you any cash or equity bonus in any year.

 
You agree that if any payment of compensation paid to you by the Company or any
affiliate, whether under this Agreement or otherwise, results in income or wages
to you for federal, state, local or foreign income, employment or other tax
purposes with respect to which the Company or any affiliate has a withholding
obligation, the Company and its affiliates are authorized to withhold from such
payment and any other cash, stock, property or other remuneration then or
thereafter payable to you in any capacity any tax required to be withheld by
reason of such income or wages.
 
4. EMPLOYEE BENEFITS
 
a.  
You shall be eligible to participate in the employee benefit plans, programs and
policies maintained by the Company for similarly situated employees in
accordance with the terms and conditions of such plans, programs, and policies
as in effect from time to time.

 
b.  
In accordance with and subject to the terms of the Company’s expense
reimbursement policy, the Company shall pay or reimburse you for reasonable
expenses actually incurred or paid by you in the performance of your services
hereunder upon the presentation of expense statements or vouchers or such other
appropriate supporting information as the Company may reasonably require of
you.  To the extent that a reimbursement amount is subject to section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the rules and
regulations issued thereunder by the Department of Treasury and the Internal
Revenue Service (“Section 409A”) the Company will pay you the reimbursement
amount due, if any, in any event before the last day of your taxable year
following the taxable year in which the expense was incurred.  Your rights to
any reimbursements are not subject to liquidation or exchange for another
benefit.  The amount of expense reimbursements for which you are eligible during
any taxable year will not affect the amount of any expense reimbursements for
which you are eligible in any other taxable year.

 
 
2

--------------------------------------------------------------------------------

 
Mr. Earl W. McNiel
Page 3 of 8
 
c.  
You will be entitled to up to 28 days of paid time off  per annum (pro-rated for
partial years of service) in addition to the normal statutory holidays,
provided, however, that vacation is to be taken at such times and intervals as
may be agreed by the Company having regard to your workload and needs of the
Company.

 
d.  
You shall be entitled to the benefit of the indemnification provisions contained
in the bylaws of the Company, as the same may be amended.

 
5. CONFIDENTIALITY. You acknowledge that, in order for the intents and purposes
of this Agreement to be accomplished, you will necessarily be obtaining access
to certain confidential information concerning the Company and its affairs,
including, but not limited to business methods, information systems, financial
data and strategic plans which are unique assets of the Company (“Confidential
Information”). In accepting this offer, you covenant not to, either directly or
indirectly, in any manner, utilize or disclose to any person, firm, corporation,
association or other entity any Confidential Information.  The obligations set
forth in this paragraph shall survive any termination of this Agreement and your
employment relationship with the Company.
 
6. NON-COMPETE; NON-SOLICIT.  During the period of your employment with the
Company and thereafter during the one-year period which starts on the date of
the termination of your employment with the Company (the “Restricted Period”),
you covenant and agree that, in connection with the business operations and
prospective interests of the Company on the date of your termination as an
employee of the Company, you shall not, directly or indirectly, own any interest
in, manage, control, participate in, consult with, render services for, or in
any manner engage in any businesses in competition with the Company or
materially adverse to the Company (unless the Board shall have authorized such
activity and the Company shall have consented thereto in writing). Investments
in less than 5% of the outstanding securities of any class of the Company
subject to the reporting requirements of Section 13 or Section 15(d) of the
Securities Exchange Act of 1934, as amended, shall not be prohibited by this
section. For purposes of this Section 6, the term “Company” shall include the
Company and any of its affiliates or subsidiaries or any company in which it is
a minority shareholder or a joint venture partner. For purposes of this Section,
the term “businesses” shall mean any enterprise, commercial venture, or project
involving petroleum exploration, development, or production activities in the
same geographic areas as the Company’s activities during the period of your
employment.  Further, during the period of your employment with the Company and
thereafter during the Restricted Period, you covenant and agree that you will
not directly or indirectly through another entity induce or otherwise attempt to
influence any employee of the Company to leave the Company’s employment or in
any way interfere with the relationship between the Company and any employee
thereof. Further, you will not induce or attempt to induce any customer,
supplier, licensee, joint venture partner, shareholder, licensor or other
business relation of the Company to cease doing business with the Company or in
any way interfere with the relationship between any such customer, supplier,
licensee, joint venture partner, shareholder, licensor or business relation of
the Company.
 
If (i) pursuant to the arbitration process described in Section 14 of this
Agreement (or such other process as to which the Company and you may agree upon
in writing), it is determined that you have violated the provisions of this
Section, and (ii) you have received a payment and/or entitled to future payments
from the Company pursuant to Section 9 of this Agreement (the aggregate amount
paid and payable to you thereunder is referred to as the “Aggregate Severance
Amount”), then, in addition to any other remedies that the Company may have, you
shall be obligated, and hereby agree, to pay the Company, as liquidated damages,
all or such other portion of the Aggregate Severance Amount as the Board, in its
sole discretion, shall determine.
 
 
3

--------------------------------------------------------------------------------

 
Mr. Earl W. McNiel
Page 4 of 8
 
7. CONFLICTS OF INTEREST; COMPLIANCE WITH LAW.  You covenant and agree that you
will not receive and have not received any payments, gifts or promises and you
will not engage in any employment or business enterprises that in any way
conflict with your service and the interests of the Company or its affiliates.
In addition, you agree to comply with the laws or regulations of any country,
including, without limitation, the United States of America, having jurisdiction
over you, the Company or any of the Company’s subsidiaries.  Further, you shall
not make any payments, loans, gifts or promises or offers of payments, loans or
gifts, directly or indirectly, to or for the use or benefit of any official or
employee of any government or to any other person if you know, or have reason to
believe, that any part of such payments, loans or gifts, or promise or offer,
would violate the laws or regulations of any country, including, without
limitation, the United States of America, having jurisdiction over you, the
Company or any of the Company’s subsidiaries.  By signing this Agreement, you
acknowledge that you have not made and will not make any payments, loans, gifts,
promises of payments, loans or gifts to or for the use or benefit of any
official or employee of any government or to any other person which would
violate the laws or regulations of any country, including, without limitation,
the United States of America, having jurisdiction over you, the Company or any
of the Company’s subsidiaries.
 
8. AT-WILL EMPLOYMENT.  You should understand that your employment with the
Company may be terminated by you or the Company at any time and for any
reason.  No provision of this Agreement or any other agreement with the Company
shall be construed to create a promise of employment for any specific period of
time.  This Agreement supersedes in its entirety any and all prior agreements
and understandings concerning your employment relationship with the Company,
whether written or oral.
 
9. TERMINATION.
 
a.  
With or without cause, you and the Company may each terminate this Agreement at
any time after thirty (30) days advance written notice, and the Company will be
obligated to pay you the compensation and expenses due up to the date of your
Separation from Service.  Notwithstanding the foregoing sentence, the Company
will pay to you an amount equal to the Base Salary plus target annual bonus as
determined by the Board for the year in which Separation from Service occurs
(the “Separation Payment”) if you incur a Separation from Service due to your
termination by the Company without “Cause” and shall also provide the benefits
described in Section 9.b. below, and immediately accelerate by twelve (12)
months the vesting of all outstanding Company restricted stock and options
exercisable for Company Stock then held by you, with all vested Company options
held by you (including accelerated options) remaining exercisable for a period
of twelve (12) months following your date of Separation from Service, in
exchange for a full and complete release of claims against the Company, its
affiliates, officers and directors in a form reasonably acceptable to the
Company (the “Release”),  which Release has become irrevocable.  For purposes of
this provision, “Cause” means your (i) conviction of, or plea of nolo contendere
to, a felony or any other crime involving moral turpitude; (ii) fraud on or
misappropriation of any funds or property of the Company or any of its
affiliates, customers or vendors; (iii)  willful violation of any applicable
law, rule or regulation (other than minor traffic violations or similar
offenses), or breach of fiduciary duty; (iv) willful failure to perform your
responsibilities in the best interests of the Company or any of its affiliates;
(v) illegal use or distribution of drugs; (vi) material violation of any rule,
regulation, procedure or policy of the Company or any of its affiliates; or
(vii) material breach of any provision of this Agreement or any other
employment, non-disclosure, non-competition, non-solicitation or other similar
agreement executed by you for the benefit of the Company or any of its
affiliates, all as determined by the Board or the Company’s affiliate (as the
case may be), which determination will be conclusive.  The Separation Payment is
intended to qualify as separation pay due to involuntary Separation from Service
under Treasury Regulation §1.409A-1(b)(9)(iii).  To the extent the Separation
Payment, or any portion thereof, so qualifies or is otherwise exempt from the
requirements of Section 409A, such amount shall be paid in 12 equal monthly
installments on the last day of each of the first 12 months following the month
of your Separation from Service, subject to the Release becoming
irrevocable.  If all or any portion of the Separation Payment does not qualify
as separation pay due to involuntary Separation from Service under Treasury
Regulation §1.409A-1(b)(9)(iii) and is not otherwise exempt from the
requirements of Section 409A such amount shall be paid as follows:  (a) if you
are not a Specified Employee, such amount shall be paid in 12 equal monthly
installments on the last day of each of the first 12 months following the month
of your Separation from Service or (b) if you are a Specified Employee, such
amount shall be paid in 6 monthly installments beginning the date that is six
months following the date of your Separation from Service (and the first payment
shall include all amounts that would have been paid to you earlier under this
section had you not been a Specified Employee).  For purposes of this Agreement,
the terms “Separation from Service” and “Specified Employee” have the meanings
ascribed to those terms in Section 409A.

 
 
4

--------------------------------------------------------------------------------

 
Mr. Earl W. McNiel
Page 5 of 8
 
b.  
If (i) your employment with the Company is terminated by the Company without
“Cause” as described in Section 9(a), (ii) you are an active participant in the
Company’s group medical plan (the “Group Medical Plan”) on the date of your
employment terminates, (iii) you timely elect to continue that Group Medical
Plan coverage under section 4980B of the Code (“COBRA Continuation Coverage”),
and (iv) you execute and do not revoke the Release, the Company will reimburse
you, the excess, if any, of the amount you pay to the Company for such COBRA
Continuation Coverage for up to the first 12 months you maintain such COBRA
Continuation Coverage, above the amount of the applicable premium that you would
have paid for comparable coverage during such 12 month period if you had
remained an employee of the Company during such 12 month period.  Any
reimbursements by the Company to you required under this Section 9.b shall be
made on the last day of each month you pay the amount required by this
Section 9.b to the Company for such COBRA Continuation Coverage, for up to the
first 12 months of COBRA Continuation Coverage.  If you are a Specified Employee
and the benefits specified in this Section 9.b are taxable to you and not
otherwise exempt from Section 409A, the following provisions shall apply to the
reimbursement or provision of such benefits.  Any amounts to which you would
otherwise be entitled under this Section 9.b during the first six months
following the date of your Separation from Service shall be accumulated and paid
to you on the date that is six months following the date of your Separation from
Service.  Except for any reimbursements under the applicable group health plan
that are subject to a limitation on reimbursements during a specified period,
the amount of expenses eligible for reimbursement under this Section 9.b, or
in-kind benefits provided, during your taxable year shall not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year of yours.  Any reimbursement of an expense described in this
Section 9.b shall be made on or before the last day of your taxable year
following your taxable year in which the expense was incurred.  Your right to
reimbursement or in-kind benefits pursuant to this Section 9.b shall not be
subject to liquidation or exchange for another benefit.  Subject to your Group
Medical Plan COBRA Coverage Continuation rights under section 4980B of the Code,
the benefits listed in this Section 9.b shall be reduced to the extent benefits
of the same type are received by you, your spouse or any eligible dependent from
any other person during such period, and provided, further, that you shall have
the obligation to notify the Company that you or they are receiving such
benefits.

 
c.  
Notwithstanding any provision in this Agreement to the contrary, if you have not
delivered to the Company an executed Release, which Release has become
irrevocable, on or before the sixtieth (60th) day after the date of your
Separation from Service, you shall forfeit all of the payments and benefits
described in this Section 9 and shall be obligated to repay any such amounts (or
the value thereof) that were provided prior to such time.

 
 
5

--------------------------------------------------------------------------------

 
Mr. Earl W. McNiel
Page 6 of 8
 
10. EFFECT OF WAIVER. The waiver by either party of the breach of any provision
of this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof.
 
11. NOTICE. Any and all notices referred to herein will be sufficient if
furnished in writing at the addresses specified on the signature page hereto or,
if to the Company, to the Company’s address as specified in filings made by the
Company with the U.S. Securities and Exchange Commission.
 
12. GOVERNING LAW. This Agreement will be interpreted in accordance with, and
the rights of the parties hereto will be determined by, the laws of the State of
Texas without reference to that state’s conflicts of laws principles.
 
13. ASSIGNMENT. The rights and benefits of the Company under this Agreement will
be transferable, and all the covenants and agreements hereunder shall inure to
the benefit of, and be enforceable by or against, its successors and
assigns.  Your duties and obligations under this Agreement are personal and
therefore you may not assign any right or duty under this Agreement without the
prior written consent of the Company.
 
14. ARBITRATION AND GOVERNING LAW. ANY UNRESOLVED DISPUTE OR CONTROVERSY BETWEEN
YOU AND THE COMPANY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT SHALL BE
SETTLED EXCLUSIVELY BY ARBITRATION, CONDUCTED IN ACCORDANCE WITH THE RULES OF
THE AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT. THE PARTIES SHALL EQUALLY
DIVIDE AND PAY THE ADMINISTRATIVE COSTS OF ANY ARBITRATION UNDER THIS AGREEMENT,
INCLUDING THE ARBITRATOR’S FEES. THE ARBITRATOR SHALL NOT HAVE THE AUTHORITY TO
ADD TO, DETRACT FROM, OR MODIFY ANY PROVISION HEREOF. THE ARBITRATOR SHALL HAVE
THE AUTHORITY TO ORDER REMEDIES WHICH YOU COULD OBTAIN IN A COURT OF COMPETENT
JURISDICTION. A DECISION BY THE ARBITRATOR SHALL BE IN WRITING AND WILL BE FINAL
AND BINDING. JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT
HAVING JURISDICTION. THE ARBITRATION PROCEEDING SHALL BE HELD IN HOUSTON, TEXAS,
UNITED STATES OF AMERICA. NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL BE
ENTITLED TO SEEK INJUNCTIVE OR OTHER EQUITABLE RELIEF FROM ANY COURT OF
COMPETENT JURISDICTION, WITHOUT THE NEED TO RESORT TO ARBITRATION IN THE EVENT
THAT YOU VIOLATE SECTIONS 5, 6 OR 7 OF THIS AGREEMENT. THIS AGREEMENT SHALL IN
ALL RESPECTS BE CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF TEXAS.
 
15. MISCELLANEOUS. If any provision of this Agreement will be declared invalid
or illegal, for any reason whatsoever, then, notwithstanding such invalidity or
illegality, the remaining terms and provisions of the this Agreement shall
remain in full force and effect in the same manner as if the invalid or illegal
provision had not been contained herein.
 
 
6

--------------------------------------------------------------------------------

 
Mr. Earl W. McNiel
Page 7 of 8
 
16. ARTICLE HEADINGS. The article headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
17. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument. Facsimile execution
and delivery of this Agreement is legal, valid and binding for all purposes.
 
18. ENTIRE AGREEMENT. Except as provided elsewhere herein, this Agreement sets
forth the entire agreement of the parties with respect to its subject matter and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.  Without limiting the generality of the foregoing, you
expressly acknowledge that this Agreement replaces and supersedes that certain
Consulting Agreement between you and the Company dated as of March 1, 2012 and
that the Company has no further obligations to you pursuant to such agreement.
 


[Remainder of Page Left Blank Intentionally]
 
 
7

--------------------------------------------------------------------------------

 
Mr. Earl W. McNiel
Page 8 of 8

If you are in agreement with the terms set forth herein, please sign below. The
offer set forth herein is in effect until the close of business at our Houston,
Texas office on March 5, 2013.
 

 
Yours truly,
         
CAMAC ENERGY INC.
         
Date
By:
/s/ Dr. Kase Lukman Lawal      
Dr. Kase Lukman Lawal
     
Chief Executive Officer
         




Agreed and Accepted this ___ day of March, 2013


 ____________________________________
(Signature)
 
__________________________________
(Print Name)
 



 
Signature Page to Offer Letter
 
8

--------------------------------------------------------------------------------